DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Typographical error. Contains a second period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 15:
Claim 15 recites the limitation "the display apparatus" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Lee; Sang-wook et al., US 20150281765 A1].

Regarding claim 1:
	Lee discloses:
[Claim 1] A display apparatus (100) [Lee: Figs.1-2: display apparatus 100], comprising: 
a communicator (110) [Lee: Fig.2: communicator 130] configured to receive content from an external apparatus (200 | 300) [Lee: Fig.1: external server 400; ¶ 0080: “OSD configuration information received from the external server 400 through the communicator 130”];
	a display (130) [Lee: Fig.2: display 120];
	and a controller (120) [Lee: Fig.2: controller 140] configured to determine whether tag information related to a component of the received content matches predetermined apparatus information [Lee: ¶ 0080: “the controller 140 may extract an OSD configuration element from a displayed image, and determine whether the extracted OSD configuration element matches the OSD configuration information received from the external server 400 through the communicator 130”], and determine whether to display the content based on the determined result [Lee: ¶ 0164: “Herein, the OSD event may be a channel switch event to change a channel which is currently watched by a user, a scheduled viewing event to change a channel which is currently watched by a user when a scheduled viewing time arrives, and a power on event to turn on the power of a display apparatus, and the OSD event means displaying an image where an OSD is added on the display 120”].

Regarding claim 2:
	Lee discloses:
[Claim 2] The display apparatus (100) according to claim 1, 
	wherein the controller (120) [Lee: Fig.2: controller 140] is configured to determine whether each of at least one tagged value included in the tag information matches the predetermined apparatus information [Lee: ¶ 0080: “the controller 140 may extract an OSD configuration element from a displayed image, and determine whether the extracted OSD configuration element matches the OSD configuration information received from the external server 400 through the communicator 130”].

Regarding claim 6:
	Lee discloses:
[Claim 6] The display apparatus (100) according to claim 1, 
	wherein the tag information includes at least one of display time information, display area information, or display effect information for displaying a page or an object included in the content [Lee: ¶ 0080: “the controller 140 may extract an OSD configuration element from a displayed image, and determine whether the extracted OSD configuration element matches the OSD configuration information received from the external server 400 through the communicator 130”; Examiner: The OSD configuration element is construed as the claimed “object”], and the controller (120) is configured to display the content based on the tag information [Lee: ¶ 0164: “Herein, the OSD event may be a channel switch event to change a channel which is currently watched by a user, a scheduled viewing event to change a channel which is currently watched by a user when a scheduled viewing time arrives, and a power on event to turn on the power of a display apparatus, and the OSD event means displaying an image where an OSD is added on the display 120”]..

Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Thomas; Paul Derek et al., US 20160103923 A1].

Regarding claim 12:
	Thomas discloses:
[Claim 12] A method for content management, comprising: 
receiving tag information corresponding to a page included in content [Thomas: ¶ 0116: “In block 406, the tagging module 254 may determine whether predetermined tag(s) exist (e.g., exist and/or are already associated/pre-associated with the target page) for the target page and/or for item(s) from the navigation stream. If the determination in block 406 is affirmative (e.g., a target page and an existing tag are already associated), the tagging module 254 retrieves the predetermined tag(s) in block 408 from a data source”];
	matching the tag information with the page corresponding to the tag information [Thomas: ¶ 0122: “The method 400 then proceeds to block 426, in which the tag expression engine 258 determines whether a tag expression already exists”];
	and generating content including the page and the tag information matched with each other [Thomas: ¶ 0122: “If the determination in block 426 is affirmative, the tag expression engine 258 proceeds to block 430 and begins processing each of the tags received responsive to the operations in blocks 408 and/or 424. In particular, the tag expression engine 258 determines whether the tag for consideration is compatible (e.g., belongs to the same category, type, genre, tone, etc.) with or more tags in the tag expression at block 430. If the determination in block 430 is affirmative, the tag expression engine 258 adds the tag to the tag expression using an AND Boolean type at block 432. In an example, if the tag expression includes a first tag, such as a site tag or category tag, and the tag under consideration is a compatible tag, such as a date tag or a sub category tag that corresponds to a category tag, the tag expression engine 122 may concatenate the text of the existing expression with “AND” and the tag itself.”].

Regarding claim 13:
	Thomas discloses:
[Claim 13] The method for content management according to claim 12, further comprising: 
receiving tag information corresponding to an object constituting the page [Thomas: ¶ 0116: “In block 406, the tagging module 254 may determine whether predetermined tag(s) exist (e.g., exist and/or are already associated/pre-associated with the target page) for the target page and/or for item(s) from the navigation stream. If the determination in block 406 is affirmative (e.g., a target page and an existing tag are already associated), the tagging module 254 retrieves the predetermined tag(s) in block 408 from a data source”];
	 and matching the tag information with the object corresponding to the tag information[Thomas: ¶ 0122: “The method 400 then proceeds to block 426, in which the tag expression engine 258 determines whether a tag expression already exists”],  and 
	wherein the generating of the content includes generating content including the object and the tag information matched with each other [Thomas: ¶ 0122: “If the determination in block 426 is affirmative, the tag expression engine 258 proceeds to block 430 and begins processing each of the tags received responsive to the operations in blocks 408 and/or 424. In particular, the tag expression engine 258 determines whether the tag for consideration is compatible (e.g., belongs to the same category, type, genre, tone, etc.) with or more tags in the tag expression at block 430. If the determination in block 430 is affirmative, the tag expression engine 258 adds the tag to the tag expression using an AND Boolean type at block 432. In an example, if the tag expression includes a first tag, such as a site tag or category tag, and the tag under consideration is a compatible tag, such as a date tag or a sub category tag that corresponds to a category tag, the tag expression engine 122 may concatenate the text of the existing expression with “AND” and the tag itself.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Thomas; Paul Derek et al., US 20160103923 A1] in view of [Yang; Pil-Seung et al., US 9245706 B2].

Regarding claim 15:
Thomas discloses:
[Claim 15] The method for content management according to claim 13.
	However, Thomas does not expressly disclose:
wherein the tag information includes predetermined apparatus information for identifying the display apparatus (100).
	Yang discloses:
wherein the tag information includes predetermined apparatus information for identifying the display apparatus (100) [Yang: Claim 8: “ wherein the first external display device is identified by device information included in the tag information.”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Yang in the invention above in order to yield the predictable result of identifying the display apparatus and thereby displaying an image on  the correct the display apparatus.  

Allowable Subject Matter
Claims 3-5 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 3:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the component is at least one page, and wherein the controller (120) is configured to determine whether tag information of each of the at least one page matches the predetermined apparatus information, and control the display to display the content based on a page including the tag information matching the predetermined apparatus information", in combination with the other recited claim features.

Regarding claim 4:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the component is at least one object constituting a page, and wherein the controller (120) is configured to determine whether the tag information of each of the at least one object matches the predetermined apparatus information, and control the display to display the content based on an object corresponding to tag information matching the predetermined apparatus information", in combination with the other recited claim features.

Regarding claim 5:
	Claim 5 depends on claim 3 and is found allowable for at least the same reasons as discussed above.

Regarding claim 4:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the component is at least one object constituting a page, and wherein the controller (120) is configured to determine whether the tag information of each of the at least one object matches the predetermined apparatus information, and control the display to display the content based on an object corresponding to tag information matching the predetermined apparatus information", in combination with the other recited claim features.

Regarding claim 7:
	The prior art does not teach or suggest either singularly or in combination the claimed, "and a controller (230), in response to tag information corresponding to a page included in content being input through the inputter (220), configured to match the page with the tag information corresponding to the page, generate content including the page and the tag information matched with each other, and control the communicator (210) to transmit the generated content to the display apparatus (100)", in combination with the other recited claim features.

Regarding claims 8-11:
	Claims 8-11 depend on claim 7 and are found allowable for at least the reason as discussed above. 

Regarding claim 13:
	The prior art does not teach or suggest either singularly or in combination the claimed, "and a controller (230), in response to tag information corresponding to a page included in content being input through the inputter (220), configured to match the page with the tag information corresponding to the page, generate content including the page and the tag information matched with each other, and control the communicator (210) to transmit the generated content to the display apparatus (100)", in combination with the other recited claim features.

Regarding claim 14:
	The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the tag information includes at least one of display time information, display area information, or display effect information for displaying the page or the object, the method further comprises displaying the content based on the tag information", in combination with the other recited claim features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Choi; Woosik et al., US 20130054673 A1] discloses:
	“A device includes a communication unit including at least one of a wireless communication module and a wired communication module. The device also includes a controller configured to access, based on communications received through the communication unit, a plurality of identifiers which each mark a manipulation of content performed by an electronic device. The plurality of identifiers mark manipulations of the content performed by different electronic devices. The controller also is configured to facilitate output, on an output unit, of a representation of the plurality of identifiers. The output unit is separate from the different electronic devices that performed the manipulations of the content marked by the plurality of identifiers”, as recited in the abstract.





 
	 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623